Citation Nr: 1644773	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a skin rash of the bilateral elbows, to include as due to herbicide exposure. 

3.  Entitlement to service connection for herpes zoster (claimed as herpes simplex), to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a skin rash on the top of the ears and hands, to include as due to herbicide exposure.

5.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The October 2009 rating also denied claims of service connection for hearing loss, tinnitus, and posttraumatic stress disorder (PTSD), which the Veteran appealed.  The RO subsequently granted service connection for the claimed conditions in April 2015; consequently, there no longer remain claims in controversy. 

The Veteran testified before the undersigned Veterans Law Judge in October 2015 by videoconference technology.  The transcript of such proceeding has been associated with the record.

The RO previously denied service connection for hepatitis C due to circumcision, skin rash of the bilateral elbows, and herpes zoster (claimed as herpes simplex) which was reopened in a February 2016 Board decision.  All of the claims as indicated on the title page herein were remanded in that same Board decision.

The issues of entitlement to service connection for herpes, skin rash of the bilateral elbows, hands and ears and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's squamous cell carcinoma is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition concerning claims for service connection for squamous cell carcinoma, the Board finds that no discussion of VCAA compliance is necessary at this time; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Malignant tumors (including squamous cell carcinoma) are a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307 (a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

The Veteran contends that his current squamous cell carcinoma is the result of herbicide exposure and/or sun exposure during service.  

The Board finds the Veteran's testimony and statements regarding prolonged exposure to sunlight in service, spending significant amounts of time on deck due to a lack of air conditioning and ventilation below deck to be credible.

The Veteran's service treatment records do not document any complaints, findings, treatment, or diagnosis of squamous cell carcinoma nor do his service treatment records specifically document any exposure to sunlight.

The Veteran was diagnosed with basal cell carcinoma by a private treatment provider in April 2005.

The Veteran was afforded a VA examination in March 2016.  The examiner indicated that the risk factor for squamous cell carcinoma is based on cumulative life time sun exposure.  The examiner also noted that it is less likely than not that his squamous cell carcinoma is related to service due to the degree of sun exposure five to ten years prior to diagnosis being an important causative factor as well as the fact that the Veteran is over 60 years old.

While the record reflects that he was not diagnosed with any skin cancer until April 2005 (approximately 40 years after his discharge from service), the VA examiner noted that life time exposure is the determining factor in the development of squamous cell carcinoma while at the same time indicating no nexus to service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  In this instance, the examiner noted that sun exposure was a causative factor.  The degree of causation is irrelevant when considering whether entitlement to service connection is in order.

Therefore, given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's squamous cell carcinoma is causally related to his military service, and service connection for squamous cell carcinoma is warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma is granted.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for hepatitis C, skin rash of the bilateral elbows, and Herpes zoster (claimed as herpes simplex), as well as the claims for a skin rash of the top of the ears and hands.

The Veteran asserts that his hepatitis C is the result of either circumcision or unprotected sexual contact during his active military service.  In support of his claim, the Veteran submitted a June 2004 letter from Dr. JSM indicating the Veteran had hepatitis C documented by appropriate laboratory testing, which appeared to have been contracted during his service in Vietnam.  The Veteran's service treatment records show treatment for gonococcus infection in 1966 and penile lesions in 1967 with reports of sexual contact in Okinawa.  The Veteran was afforded a VA examination in December 2014 wherein the examiner found no documentation of high risk sexual activity in service and thus, opined it was less likely hepatitis C was the result of service; however, the examiner failed to discuss the treatment for gonococcus and penile lesions in service or the June 2004 opinion of Dr. JSM in explaining the basis for his negative opinion.  The examiner also stated that a diagnosis of hepatitis C was not currently supported by documented test results in the medical record; however, the examiner failed to discuss the medical evidence of record demonstrating the various diagnoses of hepatitis C since or contemporaneous to the filing of this claim in rendering his opinion.  On remand, another opinion was requested.  The March 2016 opinion, requested pursuant to the Board remand, indicates that the Veteran's hepatitis C is less likely than not incurred in or caused by service as he had no IV drug use or blood transfusion and transmission by sexual contact is low.  However, this is inherently contradictory as the paragraph immediately above this opinion indicates that sex with an intravenous drug user is the third most likely cause of transmission.  It's unclear from the record if the Veteran had sex with an IV drug user during service but there is such possibility and an additional opinion must consider this as well as determine whether the Veteran's documented in-service circumcision could be related to his hepatitis C, and also determine whether the Veteran's hepatitis C is related to in-service air gun inoculations as the Veteran described in hearing testimony in October 2015.

The Veteran asserts his herpes zoster/simplex first manifested in service as a rash on his buttock.  He alternatively contends the recurrences are the result of anxiety and stress from his service-connected PTSD.  Service treatment records show recurrent rash on the inner thighs and buttocks in October 1965.  He was also treated for a rash and abscess formation on his buttock in September 1967.  A June 2004 letter from Dr. JSM indicates the Veteran had intermittent recurrences of herpes simplex II, which appeared to have been contracted during his service in Vietnam.  The Veteran was afforded a VA examination in December 2014.  The examiner indicated that no diagnoses of herpes appeared in the available service treatment records and thus, it was less likely than not to have been incurred in service; however, the examiner failed to discuss the contentions of the Veteran that the rash first manifested as a rash on his buttock during service and discuss the service treatment records documenting such findings in rendering the negative opinion.  In addition, an opinion on secondary causation was not rendered with regard to the contentions that herpes zoster/simplex recurred with stress and anxiety from his service-connected PTSD.  A March 2016 examiner indicated that the Veteran's in-service treatment was not consistent with any type of herpes, for a variety of reasons.  She additionally indicated that the Veteran's herpes is not secondary to or aggravated by his service-connected PTSD; however, without rationale.  Thus, consideration of such should be requested on remand.

The Veteran asserts the skin rash on his bilateral elbows, top of his ears, and hands are the result of exposure to herbicides.  The Veteran alternatively contends they are the result of sun exposure without protection serving aboard ship decks during his active naval service.  The Veteran additionally has indicated, during his hearing testimony, that his eczema began during service, he was treated immediately after service for such condition, he has had flare-ups of the condition since service, and a private provider told him that his anxiety aggravated such condition.  Also, an August 2008 private dermatology record indicates that the Veteran had eczema since 1966.   The December 2014 VA examiner failed to render an opinion regarding the presumed exposed to herbicides and the contentions of sun exposure without protection.  The March 2016 examiner indicated that the Veteran's eczema is less likely than not related to service as his service treatment records are silent for such diagnosis and he was not diagnosed with such until 40 years post-service.  The Veteran has credibly testified of his in-service skin condition with ongoing treatment thereafter.  The examiner additionally did not address the contention of causation or aggravation by the Veteran's service-connected PTSD disability.  An additional opinion must be procured with further consideration of the Veteran's contentions.

Additionally, the Veteran indicated during hearing testimony that he received private dermatological treatment, ongoing, from Dr. R, paid for by the DVA.  Treatment records from Dr. R have not been associated with the claims file since 2008.  The Veteran also testified that he had received treatment for his eczema beginning the year he was discharged from service; he should be asked for privacy releases to obtain records from all of his providers concerning the disabilities on appeal.  The AOJ should request records from Dr. R and any other identified providers, after receiving any necessary privacy release from the Veteran, on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In February 2016, the Board remanded for VA opinions; however, such examination reports were not sufficient.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue post-service, specifically from Dr. R.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

2.  Obtain and associate with the claims any ongoing medical records from April 2015 from the South Texas Healthcare System.

3.  Refer the Veteran's claims file to the March 2016 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional).  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. If the examiner determines that another in-person examination should be conducted, such should be ordered.

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation.  The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved. 

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge. 

a) Hepatitis C: Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's hepatitis C was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including circumcision and subsequent infection in 1967 and treatment for gonococcus infection and penile lesions in 1966 and 1967 (with admitted sexual contact in Okinawa). The examiner must also discuss the June 2004 letter from Dr. JSM indicating the Veteran had hepatitis C documented by appropriate laboratory testing, which appeared to have been contracted during his service in Vietnam. 

b) Herpes Zoster/Simplex: Please provide an opinion as to (i) whether it is as likely as not (50 percent or greater probability) that the Veteran's herpes zoster/simplex was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including recurrent rash on the inner thighs and buttocks in October 1965 and a rash and abscess formation on his buttock in September 1967.  The examiner must also discuss the June 2004 letter from Dr. JSM indicating the Veteran had intermittent recurrences of herpes simplex II, which appeared to have been contracted during his service in Vietnam. (ii) The examiner must also state whether it is as likely as not (50 percent or greater probability) that the Veteran's recurrences of herpes zoster/simplex is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) anxiety and stress from the service-connected PTSD. 

 c) Skin Rash/Squamous Cell Carcinoma: Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's skin rash (claimed as bilateral elbows, ears, and hands) was incurred during his active military service or is otherwise related or attributable, in whole or in part, to any disease, injury or event during his service, including whether it is as likely as not (50 percent or greater probability) that the Veteran's recurrences of eczema is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) anxiety and stress from the service-connected PTSD. . 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A complete rationale must be provided for all opinions offered.

4.  After the development requested is completed, redjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


